Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 10/20/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the cancellation of claim 10.  Claims 1-20 remain pending, with claims 14-20 withdrawn due a restriction requirement.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20140315392 by Xu et al. alone or as evidenced by “Physical Properties of Stainless Steel”
 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20140315392 by Xu et al. alone or as evidenced by “Physical Properties of Stainless Steel” taken with US Patent Application Publication 20150299863 by Champagne et al. or US Patent Application Publication 20100170937 by Calla.
Claim 1:  Xu discloses an RF gasket a base material having a Young's modulus with a modified surface material comprising aluminum, the modified surface material different from the base material (0012, 0025, 0029).  Xu discloses the stainless steel RF gasket with a 
Xu does not explicitly disclose the Young’s Modulus of the base; however, does disclose the base to be stainless steel and such is evidenced by claim 2 as meeting the claimed Young’s Modulus requirements.  See also Physical Properties of Stainless steel which illustrates the Young’s Modulus of stainless steel will necessarily meet the claims as drafted.  
As for the requirement of diffuse within the base material, the examiner cites here Champagne, which also discloses cold spray, and discloses a cold spraying of a substrate including a metal part and deform to form bonding between the substrate and the particle (0041).  Champagne also discloses heating after deposition to form a diffusion bond among the particles and the metal part (i.e. among would reasonably read on “within”) as the substrate and the particles are diffused among each other.  Therefore, taking the reference collectively it would have been obvious to one of ordinary skill in the art to have modified Xu to provide diffusion bonding as taught by Champagne to reap the benefit of bonding the cold spray coating with the metal part.
Alternatively, Calla also discloses cold spraying parts and discloses heat treating to diffusion depth into the substrate surface so as to diffusion bond the cold spray coating into the substrate (0032) and therefore modification of Xu to use the diffusion into the substrate of the cold spray coating would have been obvious as predictable to bond the coating to the substrate.

	Claim 3:  Xu does not explicitly disclose the Young’s Modulus of the base; however, does disclose the base to be stainless steel and such is evidenced by applicant’s specification at 0021 would meet the claimed Young’s Modulus requirements. See also Physical Properties of Stainless steel which illustrates the Young’s Modulus of stainless steel will necessarily meet the claims as drafted.  
Claim 4:  Xu discloses the modified surface material consists essentially of a single element (0020).
Claim 5:  Xu discloses alloys (0012).
Claim 6-9:  Xu discloses resistance to halogen and fluorine species (0018, 0021).  The remaining limitations are intended use of the claimed product and therefore deemed to not have patentable weight.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Claim 11:  Xu discloses powder coating (0016).
	Claim 12:  Xu discloses precleaning (0024).
	Claim 13:  Xu discloses an RF gasket in a chamber and therefore discloses a chemical vapor deposition chamber comprising one or more RF component of claim 1 (0014, Figure 2 and accompanying text). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID P TUROCY/Primary Examiner, Art Unit 1718